Citation Nr: 0911020	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from February 
1998 to September 2002.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The issue of service connection for left ear defective 
hearing is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There has been no demonstration of a current right ear 
hearing loss disability for VA purposes by competent clinical 
evidence of record.  

2.  Giving the Veteran the benefit of the doubt, the evidence 
of record is at least in equipoise as to whether the 
Veteran's tinnitus is attributable to in-service acoustic 
trauma. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008). 

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the claim for service connection for tinnitus, in this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

As to the claim for service connection for right ear hearing 
loss, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA the Veteran's service treatment 
records.  He was also provided with a VA examination in 
conjunction with this appeal.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
February 2005, the Veteran indicated that he had no 
additional information and that all evidence would be found 
in his military medical records.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Hearing Loss of the Right Ear and for 
Tinnitus

The Veteran contends that his hearing loss was incurred in, 
or caused by, noise exposure during service.  His DD Form 214 
shows that his MOS was fire protection, and his service 
treatment records reflect his occupation to be firefighter.    
He also contends that he has tinnitus related to his exposure 
to noise in service.  

Service connection is established where a particular injury  
or disease resulting in disability was incurred in the line  
of duty in active military service or, if pre-existing such  
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993). 

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 8 
U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The Evidence

The Veteran's service treatment records show hat he entered 
service in June 1997 with normal hearing by VA standards with 
auditory thresholds in the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz as follows: in the right ear-15, 5, 5, 
15, 15.  During service, the Veteran underwent audiometric 
testing in April 1999 and reported having hearing loss.  He 
denied having ringing in his ears.  Auditory thresholds in 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 
noted as follows: in the right ear-10, 0, 10, 10, 10.  It 
was noted that the Veteran was routinely exposed to hazardous 
noise.  In June 1999, the Veteran was treated for a ruptured 
right tympanic membrane.  In April 2000, the Veteran noted 
having a hearing loss.  He denied having tinnitus.  
Audiometric findings in the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz as follows: in the right ear-15, 10, 
10, 15, 20.  He was given a hearing profile of 2.  Also 
moderate tympanic membrane scarring of both ears was noted.  
In May 2001, audiometric findings in the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz were as follows: in the 
right ear-15, 0, 15, 10, 15.  In February 2002, audiometric 
findings in the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz were as follows: in the right ear-15, 0, 10, 5, 
10.  It was noted that hearing in the right ear was within 
normal limits.  

In September 2006, the Veteran underwent a VA audio 
examination.  The claims file was reviewed by the examiner.  
The Veteran's inservice treatment was documented.  The 
Veteran reported having decreased hearing since enlistment in 
the military, and he complained of having a hearing loss and 
tinnitus.  The Veteran noted that he was a firefighter in the 
military and thus he was on the flight lines where he was 
exposed to loud noise.  It was noted that he did not report 
any significant non military noise exposure.  The Veteran 
reported bilateral intermittent tinnitus.  He stated that it 
began after he ruptured his right ear drum in service.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT






Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner found that the 
results suggested normal hearing acuity in the right ear.   

As to the tinnitus, the examiner stated that the hearing 
evaluation indicated normal hearing acuity in the right ear 
and mild hearing loss at 2000 Hertz in the left ear.  It was 
indicated that the Veteran reported tinnitus began after an 
ear drum ruptured in 1999.  It was noted by the examiner that 
he was not able to find any documentation of tinnitus in the 
claims file and that therefore an etiology or onset of 
tinnitus could not be determined by the examiner other than 
what is reported by the Veteran.  

As to the hearing loss, the examiner reported that at 
enlistment hearing evaluation indicated normal hearing acuity 
in the right ear, and that this has continued throughout the 
Veteran's career.  It was noted that at separation in 
February 2002, examination indicated normal hearing acuity in 
the right ear.  

In September 2006, the Veteran underwent a VA ear disease 
examination.  The Veteran reported hearing loss and tinnitus.  
It was noted that the Veteran had a history of noise exposure 
in service and no post-service noise exposure.  It was stated 
that the Veteran had tinnitus with the date of onset about 
four years.  It was noted that the complications of ear 
disease or secondary conditions were hearing loss and 
tinnitus.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner found that the 
results suggested normal hearing acuity in the right ear.  

Right Ear Hearing Loss

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the Veteran has reported that he has right ear 
hearing loss, audiological testing has failed show hearing 
impairment by VA standards.  See 38 C.F.R. § 3.385.  There is 
no evidence of a hearing disability in this case because VA 
audiological testing has not demonstrated that 1) the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or 2) the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or 3) speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  As such, there is no 
disability for which service connection may be granted.   

The Veteran is competent to state that he has hearing loss in 
his right ear.  However, hearing loss by VA standards must be 
documented by audiometric findings to support a claim that a 
current disability exists for which compensation may be 
granted.  Although the Board does not question the sincerity 
of the Veteran's conviction that he has right ear hearing 
loss, as a lay person, he is not competent to establish a 
medical diagnosis merely by his own assertions and here such 
matters require medical expertise and testing.  38 C.F.R. § 
3.159(a)(1) (2008) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  Because he is not professionally 
qualified to provide a medical diagnosis, and since there is 
no competent medical evidence of record showing that he has 
right ear hearing loss that could be related to military 
service, service connection for this condition is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b) 
(2008).

Tinnitus

Service connection is warranted for tinnitus.  The Board 
acknowledges that the Veteran's service treatment records are 
devoid of reference to complaint of, or treatment for 
tinnitus, and that tinnitus is not diagnosed until 2006.  
However, the Veteran is competent to report ringing in his 
ears as well as continuing problems after his discharge.  See 
Espiritu v.  Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is competent to describe the physical manifestations of 
his/her disease or disability).  

The Veteran contends that he has tinnitus which began during 
his military service and has continued since that time.  He 
argues that his tinnitus is related to exposure to loud 
noises in service as a firefighter.  The Veteran's DD 214 
reflects that his MOS was fire protection and his service 
records show his occupation as firefighter.  Although service 
treatment records are negative for any  complaints, findings, 
or treatment of tinnitus during service, as noted, the 
Veteran is competent to report first experiencing ringing in 
his ears both during and ever since service, as this 
condition is capable of lay observation.  Additionally, his 
exposure to acoustic trauma is consistent with the evidence 
contained in the file, and his duties as a firefighter.  
Thus, in-service exposure to acoustic trauma is shown.  

Next, the Veteran has been diagnosed with tinnitus on VA 
examination in 2006.  As noted, the examiner stated that the 
etiology or onset of tinnitus could not be determined by the 
examiner other than what is reported by the Veteran.  As 
noted above, inservice noise exposure is shown, and the 
record also shows that the Veteran currently has tinnitus.  
The claim will turn on whether the evidence supports a 
finding that the current tinnitus is related to the Veteran's 
service.   

In reviewing the file in the light most favorable to the 
Veteran, the Board finds that the positive and negative 
evidence for service connection for tinnitus is at least in 
relative equipoise.  There is a gap in medical evidence 
between service discharge and the evidence of a diagnosis of 
tinnitus and the absence of any complaints or findings of 
tinnitus in the service treatment records.  However, evidence 
in favor of the Veteran's claim consists of a history of 
extensive acoustic trauma as a firefighter in service, the 
documentation of tympanic membrane scarring in service, and 
the Veteran's competent and credible report of first 
experiencing tinnitus during service and that it has 
continued since that time.  This evidence is persuasive in 
establishing an inservice injury (acoustic trauma exposure to 
noise as a firefighter and injury to the tympanic membranes) 
and continuity of symptomatology since service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has documented in his service treatment records 
an injury to the right tympanic membrane and a finding of 
scarring of both tympanic membranes.  He is service-connected 
for residuals of a right tympanic membrane rupture.  A VA 
examiner has noted that tinnitus is a complication of the 
Veteran's ear disease.  In addition, the VA audio examiner 
did not discount a relationship between tinnitus and service 
but merely indicated an inability to address the matter.  

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that where there is of record lay evidence 
of in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to indicate that disability may be associated with 
active service."  Charles v. Principi, 16 Vet. App 370, 374 
(2002).  VA regulations provide that, with chronic disease 
shown as such in service, subsequent manifestations  of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  The Board finds 
that the positive and negative evidence in this case is 
reasonably balanced.  Thus, having found that the Veteran has 
current diagnoses of tinnitus, that there is competent and 
credible lay evidence establishing continuity of 
symptomatology, and that there is no probative evidence 
indicating that the current tinnitus is not related to 
service, but rather that, in essence, it could not be said 
one way or the other, the Board concludes that service 
connection for tinnitus is warranted.  

In granting the Veteran's claim for service connection, the 
Board has considered and applied the benefit-of-the-doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for left ear defective 
hearing.  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  The threshold for normal hearing 
is 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

The Veteran has stated that his he has had hearing loss since 
service entrance.  (See, VA examination of September 2006).  
He attributes his hearing loss to exposure to noise in 
service as a firefighter.  The Veteran's service treatment 
records show the Veteran entered service in June 1997 with 
auditory thresholds in the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz as follows in the left ear-15, 5, 30, 
10, 5.  Thus, at the time of his enlistment, an audiogram was 
performed that documented decreased hearing in the left ear 
with a pure tone threshold of 30 decibels at 2000 Hertz.  
While the findings do not meet the criteria for defective 
hearing by VA standards, the findings are indicative of some 
degree of hearing loss at service entrance.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).   Because hearing loss was 
noted at induction, the issue of whether the Veteran's 
hearing loss was aggravated during service must be addressed.  
See 38 C.F.R. § 3.306.   

Left ear hearing loss was shown on the Veteran's service 
entrance examination. Inservice audiological evaluations 
indicate one testing which shows an increase in the severity 
of the left ear hearing loss in May 2001.  Several service 
records reflect hearing loss of the left ear.  When the 
Veteran was examined by VA in September 2006, there was a 
finding of left ear defective hearing.  The examiner noted 
that that at enlistment hearing evaluation indicated mild 
hearing loss at 2000 Hertz in the left ear, and that this has 
continued throughout the Veteran's career.  It was noted that 
at separation in February 2002, examination indicated mild 
hearing loss at 2000 Hertz in the left ear.  The examiner 
reported that current findings reflected the same as those 
noted at separation with the exception that the threshold at 
2000 Hertz is more severe than that noted at discharge.  The 
examiner concluded that there was no significant change in 
thresholds from enlistment to separation therefore the noise 
exposure from the military is not likely the cause of his 
hearing loss that was present at enlistment.  However, the 
examiner did not offer an opinion as to whether the Veteran's 
disorder was aggravated beyond its natural progression during 
service.   

Additionally, the Veteran has contended that his hearing loss 
is due to a ruptured tympanic membrane in service, and that 
he injured both his right and his left tympanic membrane 
during service.  In June 1999, the Veteran was treated for a 
right tympanic membrane rupture and an April 2000 service 
treatment record shows that the Veteran had moderate scarring 
of the tympanic membranes, AU (both ears).  He is service 
connected for a right tympanic membrane rupture.  On VA ear 
disease examination in September 2006, the examiner noted 
that the Veteran had scarring along the posterior aspect of 
the left tympanic membrane and mild retraction with scarring 
along the inferior aspect of the right tympanic membrane.  It 
was noted that hearing loss was a complication of ear 
disease.  The examiner diagnosed ruptured left tympanic 
membrane, and ruptured right tympanic membrane, resolved.  

The Board finds that remand is required regarding the claim 
of entitlement to service connection for left ear hearing 
loss because the medical evidence of record is insufficient 
upon which to base an appellate decision.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  
There is a question as to whether the Veteran's hearing loss 
was incurred in or aggravated in service.  Before deciding 
the question, a medical examination is required.  See 38 
C.F.R. § 3.159.  The Board finds that an examination and 
medical opinion is required to determine the etiology of the 
Veteran's left ear hearing loss to include whether active 
service permanently worsened the Veteran's left ear hearing 
loss shown on service entrance examination and whether any 
worsening was due to the natural progress of the disease or 
disorder.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following actions:

1. The RO must provide the Veteran with 
an audiological examination.  The entire 
claims file must be made available and 
reviewed by an appropriate VA examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
assess the current severity of the 
Veteran's left ear hearing loss.  The 
examiner must provide opinions regarding 
the etiology of the Veteran's left ear 
hearing loss to include whether left ear 
hearing loss was aggravated by active 
service, and whether the inservice 
audiological evaluation findings 
indicated a temporary worsening of the 
left ear hearing loss, indicated natural 
progression of the hearing loss, and/or 
aggravation of hearing loss.  A complete 
rationale for all opinions must be 
provided.  The examiner must provide the 
bases for the requested opinions, to 
specifically include citations to the 
medical evidence of record, including the 
audiological evaluations contained in the 
Veteran's service medical records.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.

2.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


